                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

DARRYL MCGORE,

       Plaintiff,

v.                                                       Case No. 19-13647

CHIEF JUSTICE JOHN H. ROBERTS,
ET. AL.,

       Defendants,
                                                /

   OPINION AND ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT
PREJUDICE AND CERTIFYING APPEAL WOULD NOT BE TAKEN IN GOOD FAITH

       Darryl McGore (“Plaintiff”) incarcerated at the Baraga Maximum Correctional

Facility in Baraga, Michigan, filed a complaint for declaratory judgment against the nine

members of the United States Supreme Court. (ECF No. 1.) Upon review of Plaintiff’s

case and his litigation history in federal court, the court concludes that his complaint

must be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

                                    I. BACKGROUND

       28 U.S.C. § 1914(a) provides that “[t]he clerk of each district court shall require

the parties instituting any civil action, suit or proceeding in such court, whether by

original process, removal or otherwise, to pay a filing fee of $350.” See also Owens v.

Keeling, 461 F.3d 763, 773 (6th Cir. 2006). Plaintiff failed to provide the $350.00 filing

fee, plus a $50.00 administrative fee, when he filed his complaint. The Prison Litigation

Reform Act of 1995 (“PLRA”) states that “if a prisoner brings a civil action or files an

appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing
fee.” 28 U.S.C. § 1915(b)(1); see also In re Prison Litigation Reform Act, 105 F.3d 1131,

1138 (6th Cir. 1997). The in forma pauperis statute, 28 U.S.C. § 1915(a), gives

prisoners the opportunity to make a “downpayment” of a partial filing fee and pay the

remainder in installments. Hampton v. Hobbs, 106 F.3d 1281, 1284-85 (6th Cir. 1997);

Patts v. Block, No. 06-CV-12389, 2006 WL 2786957, at *1 (E.D. Mich. Sep. 26, 2006).

Because Plaintiff did not submit the necessary filing fee for a civil action, the court will

construe his complaint as a request to proceed in forma pauperis. Szymanski v. U.S.

Marshall, No. 14-CV-10305, 2014 WL 1308821, at * 1 (E.D. Mich. Mar. 28, 2014);

Corrion v. State Treasurer, No. 2:12-CV-15101, 2012 WL 5990119 (E.D. Mich. Nov. 30,

2012).

         Plaintiff has had at least eight prior cases that were dismissed for being frivolous,

malicious, or for failing to state a claim upon which relief can be granted. McGore v.

Hudson, No. 1:98-cv-10080 (E.D. Mich. June 2, 1998); McGore v. Hunter, No. 2:96-cv-

74326 (E.D. Mich. Oct. 15, 1996); McGore v. Hunter, No. 2:96-cv-74327 (E.D. Mich.

Feb. 10, 1997); McGore v. Jones, No. 2:96-cv-74614 (E.D. Mich. Nov. 8, 1996);

McGore v. Michigan Supreme Court Judges, No. 1:94-cv-517 (W.D. Mich. Jan. 25,

1995); McGore v. Nardi, No. 2:93-cv-137 (W.D. Mich. Aug. 2, 1993); McGore v. Stine,

No. 2:93-cv-112 (W.D. Mich. July 26, 1993); McGore v. Stine, No. 2:93-cv-77 (W.D.

Mich. Apr. 30, 1993).

         In addition, Plaintiff has been previously denied leave to proceed in forma

pauperis under 28 U.S.C. § 1915(g), the “three-strikes” rule, because of these frivolity

dismissals. McGore v. Michigan State Police, No. 2:19-CV-228, 2019 WL 6522144

(W.D. Mich. Dec. 4, 2019); McGore v. Schuette, No. 2:18-CV-103, 2018 WL 577320



                                               2
(W.D. Mich. Nov. 2, 2018); McGore v. Shenk, No. CV 17-13320, 2017 WL 11473286

(E.D. Mich. Nov. 16, 2017); McGore v. Trinity Food Grp., No. 2:17-CV-13135, 2017 WL

4348844 (E.D. Mich. Sept. 29, 2017); McGore v. United States Supreme Court, et. al.,

No. 14-14176 (E.D. Mich. Jan. 8, 2015); McGore v. Lutz, No. 2:09-CV-13031, 2009 WL

2959874 (E.D. Mich. Sept. 11, 2009).

                                       II. DISCUSSION

       28 U.S.C. § 1915(g) states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a
       claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

       Under 28 U.S.C. § 1915(g), a federal court shall dismiss a case if, on three or

more previous occasions, a federal court dismissed the incarcerated plaintiff’s action

because it was frivolous or malicious or failed to state a claim for which relief may be

granted. Thaddeus-X v. Blatter, 175 F.3d 378, 400 (6th Cir. 1999); Witzke v. Hiller, 966

F.Supp. 538, 540 (E.D. Mich. 1997). The three strikes provision of the PLRA prohibits a

prisoner from proceeding in forma pauperis in a civil rights suit absent an allegation that

the prisoner is in imminent danger of serious physical injury. Mulazim v. Mich. Dept. of

Corr., 28 Fed. App’x 470, 472 (6th Cir. 2002); Clemons v. Young, 240 F.Supp.2d 639,

641 (E.D. Mich. 2003). A federal district court may sua sponte raise the three strikes

provision of the PLRA on its own initiative. Witzke, 966 F.Supp. at 539. The federal

courts in general, and this court in particular, can take judicial notice of a plaintiff's prior




                                                3
dismissals for purposes of § 1915(g). Taylor v. United States, 161 Fed. App’x. 483, 485-

86 (6th Cir. 2005).

       Plaintiff has had at least eight prior civil rights complaints which were dismissed

for being frivolous, malicious, or failing to state a claim upon which relief could be

granted. The fact that most, if not all, of Plaintiff’s cases were dismissed prior to the

enactment of the PLRA does not mean that they cannot be used to deny Plaintiff

permission to proceed without prepayment of fees or costs. Mulazim, 28 Fed. App’x at

472. Dismissals of prior actions entered prior to the effective date of the PLRA may be

counted towards the three strikes allowed inmates under the PLRA to preclude an

inmate from proceeding in forma pauperis in a civil action. Id.

       Plaintiff has not alleged any facts which would establish that he is in imminent

danger of serious physical injury, and thus, he does not come within the exception to

the mandate of 28 U.S.C.§ 1915(g). Mulazim, 28 Fed. App’x at 472. Plaintiff’s civil rights

complaint is therefore subject to dismissal pursuant to § 1915(g). Plaintiff may, however,

resume any of the claims dismissed under § 1915(g) if he decides to pay the filing fee

under the fee provisions of 28 U.S.C. § 1914. Witzke, 966 F.Supp. at 540.

       Since Plaintiff has had eight prior cases dismissed against him for being

frivolous, malicious, or failing to state a claim, § 1915(g) bars him from appealing in

forma pauperis. The court therefore refuses to certify that an appeal from this dismissal

would be in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S.

438, 444-45 (1962).




                                              4
                                           III. CONCLUSION

        At least eight prior claims by Plaintiff have been dismissed in a federal court as

frivolous, malicious, or for failing to state a claim upon which relief can be granted.

Plaintiff qualifies for the three-strikes rule under 28 U.S.C. § 1915(g) and cannot

proceed in forma pauperis. Thus, Plaintiff’s complaint will be dismissed without

prejudice. The court will decline to certify than an appeal would be made in good faith.

Accordingly,

        IT IS ORDERED that the Plaintiff Darryl McGore’s in forma pauperis status is

DENIED and Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED AND CERTIFIED that any appeal taken by Plaintiff

would not be done in good faith.

                                                           s/Robert H. Cleland                     /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: December 23, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 23, 2019, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                          /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-13647.MCGORE.DismissalWithoutPrejudice.DHB.RMK.docx




                                                      5
